Case 1:19-cv-00325-VSB Document6 Filed 01/15/19 Page 1 of 2
IH-32 Rev: 2014-1

United States District Court

for the

Southern District of New York
Related Case Statement

 

Full Caption of Later Filed Case:
MCLANE COMPANY, INC.

 

Plaintiff Case Number

19-CV-00325
vs.

 

KEURIG GREEN MOUNTAIN, INC.

 

 

Defendant

Full Caption of Earlier Filed Case:

(including in bankruptcy appeals the relevant adversary proceeding)

 

Plaintiff Case Number

14-MD-02542

vs.

 

In re:
Keurig Green Mountain Single-Serve Coffee
Antitrust Litigation

 

 

Defendant

Page 1
Case 1:19-cv-00325-VSB Document6 Filed 01/15/19 Page 2 of 2

IH-32 Rev: 2014-1

Status of Earlier Filed Case:

 

 

 

 

 

(If so, set forth the procedure which resulted in closure, e.g., voluntary
Closed dismissal, settlement, court decision. Also, state whether there is an appeal
pending.)
Y Open (If so, set forth procedural status and summarize any court rulings.)

 

This case was consolidated by the JPML and transferred to the SDNY on June 5, 2014. On November 29,
2017, the Honorable Vernon S. Broderick denied Defendants’ motions to dismiss certain complaints, including
the Direct Purchaser Plaintiffs’ Amended Complaint. The case is now in fact discovery.

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

The newly filed case is related to the earlier filed case because both cases involve
substantially similar allegations that defendant Keurig Green Mountain, Inc. unlawfully
monopolized the United States market for single-serve coffee products in violation of the
Sherman Act. Plaintiff McLane Company, Inc. is a direct purchaser of the monopolized
single-serve coffee products. McLane files this complaint because McLane intends to
separately pursue its claims as part of the MDL. McLane plans to opt out of the previously
filed direct purchaser plaintiff class action if the direct purchaser plaintiff class is certified.

Signature: ~ — __ Date: Wi 19
Firm: All ton £B if CLP

Page 2

 
